IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                     NO. PD-135-07



                            JOHN THOMPSON, Appellant

                                             v.

                                THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE TWELFTH COURT OF APPEALS
                             SMITH COUNTY

       Per curiam.

                                      OPINION

       John Thompson was convicted of theft and sentenced to two years’ imprisonment in

a state jail facility, which was then probated for five years. Thompson appealed, claiming

that the trial judge erred in denying his motion for a directed verdict because the evidence

was insufficient to prove that venue was proper in Smith County.1 The Tyler Court of



       1
         Thompson v. State, No. 12-05-00328-CR, 2006 Tex. App. LEXIS 10796, at 12-17
(Tex. App.—Tyler Dec. 20, 2006) (designated for publication).
                                                                             THOMPSON—2

Appeals held that the trial judge erred.2 Finding the error subject to the harmless error

analysis set out in Texas Rule of Appellate Procedure 44.2(b), the court concluded that the

error did not affect Thompson’s substantial rights and was therefore harmless.3 After

determining that the evidence was factually sufficient to support the jury’s guilty verdict, the

court affirmed the judgment of the trial court.4

       Thompson petitioned for review, which we granted to consider whether “the court of

appeals, in affirming [Thompson’s] conviction, erred in finding that denying [Thompson’s]

motion for instructed verdict was harmless error.”

       Having examined the record and briefs and considered the arguments in the case, we

conclude that our decision to grant review was improvident.             We therefore dismiss

Thompson’s petition as improvidently granted.




DATE DELIVERED: December 12, 2007
DO NOT PUBLISH




       2
           Id. at 18.
       3
           Id. at 18-25.
       4
           Id. at 24-28.